          Case 1:21-cv-11279-LTS Document 14 Filed 08/19/21 Page 1 of 2




                           UNITED STATES DISTRICT COURT
                            DISTRICT OF MASSACHUSETTS



  AMESBURY PUBLIC SCHOOLS,

                                Plaintiff,

                           v.                           CIVIL ACTION
                                                        NO. 21-CV-11279
  BUREAU OF SPECIAL EDUCATION APPEALS
  of the MASSACHUSETTS DIVISION OF
  ADMINISTRATIVE LAW APPEALS, & JOHN
  DOE and JANE DOE,

                                Defendants.


              STIPULATION RE STATE DEFENDANT’S RESPONSE DATE

       Plaintiff Amesbury Public Schools and Defendant Bureau of Special Education Appeals

of the Massachusetts Division of Administrative Law Appeals (“BSEA”) hereby stipulate and

agree that the date by which BSEA must respond to the Complaint filed in the above-captioned

matter will be extended through and including October 12, 2021.

Respectfully submitted,

AMESBURY PUBLIC SCHOOLS                           MASSACHUSETTS BUREAU OF
                                                  SPECIAL EDUCATION APPEALS
By its attorneys,                                 By its attorney,

                                                  MAURA HEALEY
/s/ Jeffrey M. Sankey                             ATTORNEY GENERAL
Jeffrey M. Sankey, BBO # 551062
Katie A. Meinelt, BBO # 678903                    /s/ Jennifer E. Greaney
SANKEY, MEINELT & FISHER, LLP                     Jennifer E. Greaney, BBO # 643337
25 Braintree Hill Park, Suite 200                 Assistant Attorney General
Braintree, MA 02184                               Government Bureau
(781) 930 3127                                    One Ashburton Place
jsankey@sankeylaw.com                             Boston, MA 02108
kmeinelt@sankeylaw.com                            (617) 963-2075
Dated: August 19, 2021                            jennifer.greaney@mass.gov

                                              1
      Case 1:21-cv-11279-LTS Document 14 Filed 08/19/21 Page 2 of 2




                            CERTIFICATE OF SERVICE

    I hereby certify that the above document, filed electronically through the Court’s
electronic case filing system on August 19, 2021, will be sent electronically to all parties
registered on the Court’s electronic filing system, and paper copies of the document will be
sent by first class mail, postage pre-paid, to non-registered parties.


                                                 /s/ Jennifer E. Greaney
                                                 Jennifer E. Greaney
                                                 Assistant Attorney General




                                            2
